Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 8, 2018

                                     No. 04-18-00002-CR

                                    Larry Donnell GIBBS,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2015 CRR 001320 D-1
                         Honorable Jose A. Lopez, Judge Presiding


                                        ORDER

        Appellant’s brief was originally due to be filed on July 6, 2018. On July 13, 2018,
Appellant filed a motion for extension of time to file the brief requesting an additional thirty
days. The motion was granted, and the deadline for filing the brief was extended to August 6,
2018. On August 3, 2018, Appellant filed a second motion requesting an additional thirty days to
file the brief, for a total extension of sixty days. The motion is GRANTED. This is the final
extension of time Appellant will be granted. The Appellant’s brief must be filed by September
5, 2018.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2018.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court